Dismissed and Memorandum Opinion filed May 5, 2005








Dismissed and Memorandum Opinion filed May 5, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00063-CV
____________
 
JOHN DAVID TATE , Appellant/Cross-Appellee
 
V.
 
BAYLOR COLLEGE
OF MEDICINE, Appellee/Cross-Appellant
 

 
On Appeal from the
129th  District
Court
 Harris County, Texas
Trial Court Cause
No. 00‑47325 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 4, 2004.
On March 24, 2005, this Court ordered dismissed the appeal
filed by John David Tate.   On April 22,
2005, cross-appellant Baylor College of Medicine filed a motion to dismiss its
cross-appeal because it does not desire to pursue its cross-appeal given the
dismissal of John David Tate=s appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the cross-appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 5, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.